Title: From Benjamin Franklin to David Hartley, 28 November 1782
From: Franklin, Benjamin
To: Hartley, David


Dear FriendPassy, Nov. 28, 82
I received your very kind Letters of Oct. 29, 31, & Nov. 8. I thank you much for the Receipt you send me. It may be of use hereafter, tho’ at present the Gravel has left me. I shall send the Book you desire by Mr Vaughan. And you may depend on my doing every thing in my Power to serve the Person you recommend. I have only time to add that I am ever Yours most affectionately
B Franklin
David Hartley Esqr
 
Addressed: To / David Hartley Esqe. / Member of Parliament, Golden / Squire, / London.
Notation: Mr. Fox [torn] himself the Honor of waiting upon [torn: Mr. Ha]rtly—but not being fortunate enough [to find] him at home will take the Liberty of waiting upon him another day [?]to know whether the Letter may have been delivered him
